DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 14-JUN-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 (both submitted) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Stern et al., United States Patent 9,703,006 B2 (hereinafter ‘Stern”) in view of
Li et al., U.S. Patent Application Publication 2010/0057418 A1 (hereinafter ‘Li’).

Regarding Claim 1: A method comprising: 

    PNG
    media_image1.png
    272
    540
    media_image1.png
    Greyscale
Stern teaches defining, at a computing device, one or more injector completions and one or more producer completions in one or more reservoir models; (Col 25 lines 27-31 and the selected portion of Fig. 6(a) Stern teaches a reservoir model containing an injector, 612, and a producer, 614 “…As illustrated in FIG. 6, the simulation model used in the present example has one injector 612 for the injection of water or other fluids to assist production, and 30 one producer 614 for the removal of hydrocarbon or production fluids…”)
Stern teaches defining one or more edges between the one or more injector completions and the one or more producer completions in the one or more reservoir models, (Col 15 lines 65-67 and Col 16 1-4 Stern teaches the edges are determined to connect one vertex to another determining the connection between the injector and producer “…"Shortest path algorithm" (SPA) refers to a modeling 65 approach in which a reservoir is modeled as a graph having a collection of vertices (which correspond to gridblocks), connected by edges (which correspond to the faces between gridblocks ). A cost may be defined as a measure of the ease of movement along any edge. A path is a collection of edges that connect one vertex to another … To define a connected pore volume between two wells, the shortest 'path' ----consisting of a series of gridblocks through the reservoir that connect the injector and a producer-is measured…”)
Stern teaches simulating the one or more reservoir models along the one or more edges between the one or more injector completions and the one or more producer completions. (Col 20 lines 17-29 Stern teaches simulating the model to determine the relationship between the injector and producer based on the connectivity measurements “…Simulation results are generally dependent on the connectivity qualities of the simulation model. For example, water breakthrough time at a producer can be expected to be related to the pore volume in the dominant flow paths connecting the producer to an injector. Initial simulation results may be used to develop correlations between objective function and physics-based analyses made on the models in the design ( discussed further with respect to FIG. 2b ). The correlations can then be used to screen simulation models, for example, on the basis of connectivity measurements, to identify simulation models that may provide a good history match (i.e., a low value of the objective function)…”)

Stern does not appear to explicitly disclose
wherein the one or more edges between the one or more injector completions and the one or more producer completions define a graph network representative of the one or more reservoir models; and 


    PNG
    media_image2.png
    351
    314
    media_image2.png
    Greyscale
However, Li teaches wherein the one or more edges between the one or more injector completions and the one or more producer completions define a graph network representative of the one or more reservoir models; and (Fig. 4C and [0047] Li teaches the network representation as network model demonstrating the injection and the direction to the producer as drainage providing a grid of the reservoir model “…To construct the 3D flow network model 308, an appropriate areal flow network is selected. Several types of areal flow networks may be selected based on the number of connected neighbors are utilized for each of the nodes 302. Each of these different types of areal flow networks are discussed below in FIGS. 4A-4H. For instance, FIG. 4A is an exemplary embodiment of a four-neighbor flow network or four-neighbor flow network model 400, while FIG. 4B is a graph of the drainage (or injection) profile for the four-neighbor flow network model 400. In FIGS. 4A-4B, a structured grid 402 with cells, which may be square or rectangle shaped cells, is shown. From this structured grid 402, the four-neighbor flow network having four connected neighbors for each node may be constructed. For instance, each node, such as node A, may be connected to four other nodes, such as neighbor nodes A.sub.1, A.sub.2, A.sub.3, and A.sub.4. Thus, each of the nodes in the four-neighbor flow network 400 is connected to a maximum of four neighbor nodes…”)
Stern and Li are analogous art because they are from the same field of endeavor, determining connectivity of injector producer wells through modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the defining one or more edges between the one or more injector completions and the one or more producer completions in the one or more reservoir models as disclosed by Stern by wherein the one or more edges between the one or more injector completions and the one or more producer completions define a graph network representative of the one or more reservoir models as disclosed by Li.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce the computational requirements of the more traditional models in using the graph network as discussed by Li in ¶[0006] “…However, because this approach is computationally intensive, only small models (a model with less than one million cells) may be reasonably analyzed for a few points in the reservoir model rather than the entire reservoir model. As such, the flow simulation based approach is too computationally expensive for reservoir connectivity studies when a geologic model is composed of ten million cells or more, which is common in reservoir characterization and modeling applications…”)

Regarding Claim 2: Stern and Li teach The method of claim 1, further comprising: 
Stern teaches defining one or more injector-producer pairs based upon, at least in part, spatial proximity between the one or more injector completions and the one or more producer completions. (Col 16 line 67 – Col 17 lines 1-7 Stern teaches determining the path to drain based on the producer and injector based on the shortest-path, i.e. spatial proximity“…Examples of static reservoir engineering analyses include the use of shortest-path algorithms to define drainage volumes around producers or between injectors and producers, permeability-thickness around wells, PV of flow units or fault blocks, and shortest-path costs between injectors and producers. These analyses give information such as preferred flow paths, resistance to flow, and volumes of compartments in the reservoir…”)


    PNG
    media_image3.png
    514
    568
    media_image3.png
    Greyscale
Regarding Claim 3: Stern and Li teach The method of claim 2, further comprising: 
Stern teaches defining one or more directed edges between the one or more injector completions and the one or more producer completions in the one or more reservoir models based upon, at least in part, the one or more injector-producer pairs. (Col 24 lines 37-49 Stern teaches defining the edges, 506, between the injector, 502, and the producer, 504 “…FIG. 5 is a diagram 500 of a reservoir illustrating the use of multiple producer wells with a single injector well, in accordance with an embodiment of the present techniques. This scenario is much more likely in field environments than a single injector-producer pair. The diagram 500 illustrates a 5 spot pattern, which is characterized by a single injector 502 and four producers 504. This defines four separate drainage volumes (DVs) 506, one for each injector-producer pair. Simulation results such as water breakthrough time at each producer can be cross-plotted against the DV 506 corresponding to that injector-producer pair and used in the assisted history matching procedures described with respect to FIGS. 1 and 3…”)

Regarding Claim 4: Stern and Li teach The method of claim 3, further comprising: 
Stern teaches determining total oil production for the one or more reservoir models based upon, at least in part, determining oil production for each directed edge that terminates at the one or more producer completions in the one or more reservoir models. (Col 27 lines 4-18 Stern teaches determining the oil production for the producer based the injector “FIG. 11 is a graph 1100 of the simulation results 1102 versus the historical data 1104 for water injection pressure, in accordance with an embodiment of the present techniques. …The historical data 1104, shown in FIG. 11 as a series of circles ( each of which represents a measurement), corresponds to the data shown in graph 902 of FIG. 9A. FIG. 12 is a graph 1200 of the simulation results 1202 versus the historical data 1204 for the oil production rate, in accordance with an embodiment of the present techniques. The historical data 1204, shown in FIG. 12 as a series of circles, corresponds to the data shown in graph 908 of FIG. 9B. Finally, FIG. 13 is a graph 1300 of the simulation results 1302 versus the historical data 1304 for the water production rate, in accordance with an embodiment of the present techniques…”)

Regarding Claim 5: Stern and Li teach The method of claim 1, wherein simulating the one or more reservoir models along the one or more edges between the one or more injector completions and the one or more producer completions includes: 
Stern teaches receiving one or more injector rates associated with the one or more injector completions; and (Col 14 lines 27-28 Stern teaches the rate when injected “…"Phase rates" refers to the rate at which a particular phase is produced from or injected into the reservoir…”)
Stern teaches determining one or more of oil production rates and water production rates for the one or more producer completions based upon, at least in part, simulating the one or more injector rates associated with the one or more injector completions. (Col 14 lines 49-57 Stern teaches the production rates of oil and water determined from the flow rate “…"Production Data" refers to any values that may be 50 measured over the life of the field. Examples include rates of production of oil, gas, and water from individual production wells, pressure measured vs. depth for specified wells at specified times, pressure at a specified depth measured in a specified well vs. time, seismic response measured at a specified time over a specified area, fluid compositions vs. time in specified wells, flow rate vs. depth for a specified well at specified times…”)

Regarding Claim 6: Stern and Li teach The method of claim 1, wherein simulating the one or more reservoir models along the one or more edges between the one or more injector completions and the one or more producer completions includes: 
Stern teaches receiving one or more of oil production rates and water production rates associated with the one or more producer completions; and (Col 11 lines 49-56 Stern teaches receiving oil and water production rates “…"Historical production data" refers to any data collected during production from the reservoir. Examples of production data are oil, water and/or gas flow rates from each well, log measurements of saturation, pressure measurements from permanent downhole gauges, wellhead pressure measurements, 4D (or time-lapse) seismic data, or the composition of produced water, gas or oil as a function of time for each wells…”)
Stern teaches determining one or more water injection rates for the one or more injector completions based upon, at least in part, simulating one or more of the oil production rates and the water production rates associated with the one or more producer completions. (Col 10 lines 49-57 Stern teaches performing a simulation of the transport of oil and water to determine the production rates associated with the injector “…"Flow simulation" is defined as a computer-implemented numerical method of simulating the transport of mass (typically fluids, such as oil, water and gas), energy, and momentum through a physical system. The physical system may include a three dimensional reservoir model, fluid properties, and the number and locations of wells. Flow simulations also require a strategy ( often called a well-management strategy) for controlling injection and production rates. These strategies are typically used to maintain reservoir pressure by replacing produced fluids with injected fluids (for example, water and/or gas). When a flow simulation correctly recreates a past reservoir performance, it is said to be "history matched," and a higher degree of confidence is placed in its ability to predict the future fluid behavior in the reservoir…”)

Regarding Claim 7: Stern and Li teach The method of claim 1, further comprising: 

    PNG
    media_image4.png
    410
    689
    media_image4.png
    Greyscale
Li teach aggregating a plurality of edges between a plurality of injector completions and a plurality of producer completions to define a three-dimensional graph network representative of the reservoir model. (Fig. 3B and [0045] Li teaches a three-dimensional graph network with a plurality of nodes “…As noted above, a flow network model is composed of nodes 302 and connections 304, which are shown in a 2-dimensional (2D) flow network model 306 and a 3-dimensional (3D) flow network model 308. In these models 306 and 308, each of the nodes 302 is a point (e.g. the center point) within a model cell and stores volume properties ( e.g., total volume, pore volume, and hydrocarbon pore volume) of the control volume 310 of the respective node. The control volume 310 for a node is defined as the cell within a reservoir model that contains the node 302. The relationship of a defined space 316 is shown in the different models 306 and 308. The nodes 302 are linked by connections 304, which each stores the flow properties (e.g., permeability, porosity, fluid density, fluid viscosity, and fluid travel time) between the two nodes 302 of the respective connection 304…”)

Claim 8-14 are system claims with substantially similar claims to method Claim 1-7, respectively, and are rejected under that same grounds, mutatis mutandis.
Claim 15-20 are medium claims with substantially similar claims to method Claim 1-6, respectively, and are rejected under that same grounds, mutatis mutandis.

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Hoeink et al., U.S. Patent Application Publication 2019/0249534 A1 teaches a generative adversarial network (GAN). The element is not found in the claims, however, the element is found through significant portions of the instant specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146